I respectfully dissent.
I realize that the majority, along with the trial court, is following a precedent established many years ago by this court. In fact, I also signed off on an opinion following this precedent. I have come to believe, however, that the position of this court should be reversed because it imposes an unnecessarily restrictive reading of R.C. 2505.04. Moreover, the Second District has a decision clearly in conflict. *Page 421 
R.C. 2505.04 reads as follows:
    An appeal is perfected when a written notice of appeal is filed, * * * in the case of an administrative-related appeal, with the administrative officer, agency, boar d, department, tribunal, commission, or other instrumentality involved.
No one denies that this statute lays out requirements that are jurisdictional. No one disputes that a copy of the notice of appeal in this case was timely sent to the proper party. The issues are (1) whether the statutory language requires that the Board of Zoning Appeals receive the original of a notice of appeal and (2) whether a cover letter that describes a copy as a courtesy copy should be deemed a request for filing.
The Supreme Court of Ohio has given intermediate appellate courts general guidance on such matters. It is a fundamental tenet of judicial review in Ohio that courts should decide cases on the merits. DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St.2d 189. Although DeHart did not discuss jurisdiction, the Supreme Court in another case specified that the verification requirement in a statute was non-jurisdictional. Akron Standard Div. v. Lindley (1984), 11 Ohio St.3d 10. The court explained as follows:
    The lack of a verified signature in a reassessment petition does not prevent the attachment of jurisdiction by an otherwise satisfactory filing, since substantial compliance with the requirements of the statute has taken place. The verification requirement is to be distinguished from the requirement that a notice of appeal be filed within thirty days of assessment, and also from the requirement that the order of the commissioner be included in the notice of appeal. The latter two requirements are essential in that they run to the core of procedural efficiency. The thirty-day requirement is an appellate statute of limitations, while the inclusion requirement litigated in American Restaurant gives notice of the substance of the appeal. Failure to comply fully with either of these requirements properly leads to dismissal of the appeal, since substantial compliance has not occurred. * * * The verification requirement serves no such essential purpose, however, and thus is not a jurisdictional prerequisite.
Id.at 12. I believe it follows that we are to read a requirement as jurisdictional only if the statute clearly requires it. No such requirement is clear in R.C. 2505.04.
Nothing in the statutory language specifies the Board must receive an original. At oral argument, Board counsel claimed that because the statute used the word written, an original signature must be on the document and therefore an original must be filed. This argument is self-defeating. If written means hand written and therefore requires an original signature, then the requirement *Page 422 
must also refer to the entire document. Such an argument would lead to the absurdity that the entire document be hand written. To avoid this absurdity, we must assume another meaning for written. It would be more reasonable to conclude that written here is in contrast to oral. In other words, the statute is denying only that a notice of appeal may be oral. That the document filed was not an original is not a jurisdictional matter. I can see no purpose in filing with the Board except to give it notice. An original will not give the Board any more notice. If the original is filed with the common pleas court, moreover, there can be no dispute that this document is in a safe place.
A second question is whether an error in the cover letter can impede the filing of notice. In a prior opinion, this court held that `[s]ervice' of a notice of appeal is not tantamount to `filing' a notice of appeal. Hirt's Greenhouse, Inc. v. City of Strongsville (Sept. 7, 1995), Cuyahoga App. No. 68374, unreported, p. 3. Although I agreed with this decision in 1995, I now believe that appellant's mistake in his cover letter characterizing the document as a service copy is not jurisdictional. The board's receipt of the notice of appeal is the functional equivalent of receiving the document for filing.
In a per curiam decision, the Ohio Supreme Court found that timely mailing a copy of a notice of appeal to the zoning board satisfied the jurisdictional requirement, if there were no evidence it arrived late. Dudukovich v. Housing Authority (1979), 58 Ohio St.2d 202. In a discussion of the timing, the court defined filed as actual delivery. The court clarified that no particular method of delivery is prescribed by the statute.Id. 204. I believe the same reasoning applies to this case. Delivery of the document constituted filing, no matter what the cover letter said. Since no cover letter was required, its deficiencies are not jurisdictional. The notice of appeal speaks for itself.
Thus I  would follow the reasoning the Second Appellate District used in Richard M. Burton v. Robert Ware (Mar. 2, 1987), Green App. No. 86 CA 54, unreported, 1987 Ohio App. Lexis 6021, at *3. In that case, appellant filed his complaint in the Greene County Common Pleas Court and served the summons and complaint upon the zoning inspector and five members of the BZA. The court held that any form of such notice that effectively puts the administrative body on notice that an appeal is being taken, should suffice. Thus the court held that the complaint, which contained the words this is an administrative appeal of the decision by [BZA] * * *," along with a summons adequately put BZA on notice that an appeal was being taken and appellant, therefore, in effect, filed his notice of appeal. The Second Appellate District saw the issue as meeting a functional test of putting the board on notice. I agree. In Burton, appellant did not even caption the document itself as a notice of appeal, but the court deemed it adequate. In the case at bar, on the other hand, the document was properly captioned a notice of *Page 423 
appeal; the only flaw was in the cover letter. Had there been no cover letter, however, the notice of appeal would presumably have been filed.
Cases throughout the state have challenged whether the notice of appeal may be filed with the township clerk. In those cases, the township clerk was deemed the functional equivalent to the BZA. Barrick v. Harter (June 30, 1993), Stark App. No. CA-6858, unreport ed. The pattern in these cases is consistent with the Supreme Court's general rule encouraging courts to decide cases on the merits. The same analysis should be applied here.
There is an additional matter. In its letter announcing its decision, the BZA provided this incomplete, and therefore misleading, statement: Any appeal from the final decision of the Board of Zoning Appeals must be filed in the Cuyahoga County Court of Common Pleas within thirty (30) days. It is quite disingenuous of the BZA to tell a prospective appellant that the appeal must be filed in court and then argue on appeal that it must also be filed with BZA and, further, that filing with the BZA requires an origin al. Nothing in the statute requires an original be filed with BZA. Neither the word written nor the word filed implies an original. Nor does the context of these words imply an orig inal. At the least, the BZA should stop providing such misleading information.
I would certify a conflict between this case and Burton and encourage the Supreme Court to resolve the matter.